Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 5, 17 are withdrawn. Claims 1-4, 6-16, 18-20 are under consideration.
2. This Action is a Non-Final Action.

Priority 
3. Applicant contends: support for each claim can be found at least in U.S. Patent Application No. 14/985,591; Application No. 14/985,591 does describe that respiratory viruses are included in the scope of the disclosure; a person of ordinary skill in the art reading the claims in view of the specification would understand that the chain provides the requisite priority; the claims are entitled to the benefit of the parent nonprovisional application.
Upon further consideration and in view of the instant claim language and applicant’s arguments, the date is considered to be at least in U.S. Patent Application No. 14/985,591.

Claim Rejections - 35 USC § 112
4. (previous rejection, withdrawn) Claims 14-20 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating Coronavirus-induced lung infection, does not reasonably provide enablement for prophylactically treating Coronavirus- induced lung infection. 
Applicant contends: the claims are enabled as filed; a person of skill in the art would be able to utilize the description of the specification as filed; a skilled artisan would simply test compositions comprising an anti-S100A9 antibody on their effectiveness to prophylactically treating a Coronavirus-induced lung inflammation; a skilled artisan would undoubtedly be able to use this example adapt it to experiment with coronavirus-infected subjects; this would entail no more than a simple substitution of influenza A for coronavirus; a skilled artisan would undoubtedly be able to use this example adapt it to experiment with coronavirus-infected subjects; a skilled artisan would simply test compositions comprising an anti-S100A9 antibody on their effectiveness to prophylactically treating a Coronavirus-induced lung inflammation; this would entail no more than a simple substitution of influenza A for coronavirus; a skilled artisan would be enabled to make and use the scope of claims 14-20 within undue experimentation.
Upon further consideration, applicant’s arguments are considered and found persuasive, and the rejection is withdrawn.

Claim Rejections - 35 USC § 103
5. (previous rejection, withdrawn) Claims 1-4, 6-11, 14-16, 18-20 were rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US20150210768; previously cited) in view of Li et al. (“Updated Approaches against SARS-CoV-2,” Antimicrobial Agents and Chemotherapy,” Vol. 64, Issue 6:c00483-20 (2020); previously cited).
Applicant contends: Li et al. does not qualify as prior art against the pending claims; Roth et al. does not suggest methods of treating viral-induced lung infections via administering anti-S100A9 antibodies; it would not motivate a person of skill in the art to pursue the antibodies of the present claims against lung infections and lung inflammation caused by viruses.
Applicant’s arguments are considered and found persuasive at to Li et al., and the rejection is withdrawn.

6. previous rejection, withdrawn) Claims 12, 13 were rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. in view of Li et al. as applied to claims 1-4, 6-11, 14-16, 18-20 above, and further in view of Olsen et al. (US20040259934; previously cited).
Applicant contends: Olsen et al. does not account for the deficiencies of Roth et al. in view of Li et al.
In view of the withdrawal of the rejection over Roth et al. in view of Li et al. on which the instant rejection depends, the instant rejection is also withdrawn.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. (new rejection) Claims 1-4, 6-11, 14-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US20150210768; previously cited) in view of Okabayashi et al. (“Cytokine Regulation in SARS Coronavirus Infection Compared to Other Respiratory Virus Infections,” Journal of Medical Virology, 78:417-424 (2006))(See PTO-892: Notice of Reference Cited) and Clarke et al. (US20140336159)(See PTO-892: Notice of References Cited).
See claims 1-4, 6-11, 14-16, 18-20 as submitted 5/17/2022.
Roth et al. teaches: antibody with specificity to S100A9 epitope (abstract)(as recited in claims 1, 10, 11, 14, 19, 20); methods and compound for treating inflammatory conditions [0002](as recited in claims 1, 14); administering [0149]; wherein inflammatory conditions play a role in infections [0004]; wherein S100A9 protein shows pro-inflammatory activities in lung and skin infections [0100]; intravenous administration [0199](as recited in claims 3, 15); humanized forms [0124](as recited in claims 4, 16).
Roth et al. does not teach Coronavirus-induced lung infection.
Okabayashi et al. teaches: SARS coronavirus infection (title); SARS, wherein the main clinical feature is respiratory systems involvement, including lung injury (p. 417); including inflammation (p. 217); wherein cytokine profiles in SARS patients are significantly increased and induction levels are closely correlated with the severity of SARS (p. 217). Clarke et al. teaches that it is already known in the art: viruses that cause respiratory tract infection, including corona virus [0191]; including wherein S100A9 is found at high level during inflammatory conditions [0336].
One of ordinary skill in the art would have been motivated to treat Coronavirus-induced lung infection as taught by Okabayashi et al. and Clarke et al. with the method as taught by Roth et al. Roth et al. already teaches methods and compound such as anti-S100A9 antibody for treating inflammatory conditions, wherein inflammatory conditions play a role in infections, and wherein S100A9 protein shows pro-inflammatory activities in lung and skin infections [0100]. Okabayashi et al. and Clarke et al. teach that it is already known in the art that S100A9 plays a role in inflammatory conditions including for respiratory tract infection, which is known to be induced by coronavirus, as well as such an infection (See MPEP 2144.06: Substituting equivalents known for the same purpose; ... See also MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" — choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention). Thus, one of ordinary skill in the art would have been motivated to treat Coronavirus-induced lung infection as taught by Okabayashi et al. and Clarke et al. in view of Roth et al., as Roth et al. teaches or suggests using anti-S100A9 antibody for treating inflammatory conditions including that playing a role in lung infection, and Okabayashi et al. and Clarke et al. teach such a known lung infection such as that induced by coronavirus ((A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results;… (E) "Obvious to try" — choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; … (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention).
As to claims 2, 6-9, 18, such recitations are considered to flow from the method as recited in claims 1, 14 (See also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);... In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’! Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
One of ordinary skill in the art would have had a reasonable expectation of success for treating Coronavirus-induced lung infection as taught by Okabayashi et al. and Clarke et al. with the method as taught by Roth et al. There would have been a reasonable expectation of success given the underlying materials, mechanisms (S100A9 in inflammation and infection as taught by Roth et al. and Clarke et al.) and methods (treating respiratory tract infection as taught by Roth et al. and Clarke et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art (See also MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome)).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. (new rejection) Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. in view of Okabayashi et al. and Clarke et al. as applied to claims 1-4, 6-11, 14-16, 18-20 above, and further in view of Olsen et al. (US20040259934; previously cited).
See claims 12, 13 as submitted 5/17/2022.
See the teachings of Roth et al. in view of Okabayashi et al. and Clarke et al. above.
Roth et al. in view of Okabayashi et al. and Clarke et al. does not teach administering ribavirin.
Olsen et al. teaches: treating Coronaviridae infection (title); including use of ribavirin [0114].
One of ordinary skill in the art would have been motivated to combine agent as taught by Olsen et al. with the method as taught by Roth et al. in view of Okabayashi et al. and Clarke et al. Roth et al. in view of Okabayashi et al. and Clarke et al. teaches treating coronavirus infection, and Olsen et al. also teaches treating coronavirus infection (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for combining agent as taught by Olsen et al. with the method as taught by Roth et al. in view of Okabayashi et al. and Clarke et al. There would have been a reasonable expectation of success given the underlying materials and methods (treating viral infections as taught by Olsen et al. and Roth et al. in view of Okabayashi et al. and Clarke et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
9. (previous rejection, withdrawn) Claims 1-4, 6-16, 18-20 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 9, 11,15, 18, 31-38 of copending Application No. 16/316146 in view of Roth et al., Li et al., and Olsen et al. (references cited above).
Applicant contends: rejection that includes Roth et al., Li et al., and Olsen et al. can not stand.
In view of the withdrawal of the rejections over Roth et al., Li et al., and Olsen et al. on which the instant rejection depends, the instant rejection is also withdrawn.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10. (new rejection) Claims 1-4, 6-16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11359010 in view of Roth et al., Okabayashi et al., Clarke et al., and Olsen et al. (references cited above).
See claims 1-4, 6-16, 18-20 as submitted 11/10/2021.
Claims 1-6 of U.S. Patent No. 11359010 recite humanized antibody that blocks S100A9.
Claims 1-6 of U.S. Patent No. 11359010 do not teach treating Coronavirus-induced lung inflammation; ribavirin.
See the teachings of Roth et al., Okabayashi et al., Clarke et al., and Olsen et al. above.
One of ordinary skill in the art would have been motivated to use antibody as recited in claims 1-6 of U.S. Patent No. 11359010 with the method as taught by Roth et al., Okabayashi et al., Clarke et al., and Olsen et al. Roth et al., Okabayashi et al., Clarke et al., and Olsen et al. teach use of humanized anti-S1009A antibody, and claims 1-6 of U.S. Patent No. 11359010 teach such an antibody (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using antibody as recited in claims 1-6 of U.S. Patent No. 11359010 with the method as taught by Roth et al., Okabayashi et al., Clarke et al., and Olsen et al. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
11. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648